Portions of this agreement have been omitted based upon a request for
confidential treatment.  This agreement, including the non-public information,
has been filed separately with the Securities and Exchange Commission. "[****]"
designates portions of this document that have been redacted pursuant to the
request for confidential treatment filed with the Securities and Exchange
Commission.
 
   

 
 
 
 
 
Exhibit 10.41
Residential Property Quota Share
Reinsurance Contract
Effective:  April 1, 2015


Homeowners of America Insurance Company
Irving, Texas
including any and/or all companies that are or may hereafter become affiliated
therewith
15\H00H1045
 
[aonempowerresultslogo.jpg]

--------------------------------------------------------------------------------

Portions of this agreement have been omitted based upon a request for
confidential treatment.  This agreement, including the non-public information,
has been filed separately with the Securities and Exchange Commission. "[****]"
designates portions of this document that have been redacted pursuant to the
request for confidential treatment filed with the Securities and Exchange
Commission.
 
   

Residential Property Quota Share
Reinsurance Contract
Effective:  April 1, 2015


Homeowners of America Insurance Company
Irving, Texas
including any and/or all companies that are or may hereafter become affiliated
therewith












Reinsurer(s)
Participation(s)
   
Qatar Reinsurance Company LLC, Bermuda Branch
15.0%
Total
15.0%





15\H00H1045
 
[aonempowerresultslogo.jpg]

--------------------------------------------------------------------------------

Portions of this agreement have been omitted based upon a request for
confidential treatment.  This agreement, including the non-public information,
has been filed separately with the Securities and Exchange Commission. "[****]"
designates portions of this document that have been redacted pursuant to the
request for confidential treatment filed with the Securities and Exchange
Commission.
 
   

Table of Contents


 
Article
 
Page
     
1
Classes of Business Reinsured
1
2
Commencement and Termination
1
3
Territory (BRMA 51A)
3
4
Exclusions
3
5
Special Acceptances
5
6
Retention and Limit
6
7
Loss in Excess of Policy Limits/Extra Contractual Obligations
8
8
Other Reinsurance
9
9
Claims and Loss Adjustment Expense
9
10
Special Commutation
11
11
Assessments
12
12
Salvage and Subrogation
13
13
Original Conditions
13
14
Sliding Scale Commission
13
15
Reports and Remittances
15
16
Sanctions
16
17
Late Payments
16
18
Offset
17
19
Access to Records
17
20
Errors, Omissions and Inadvertent Binding
18
21
Currency (BRMA 12A)
18
22
Taxes (BRMA 50B)
18
23
Federal Excise Tax (BRMA 17D)
18
24
Foreign Account Tax Compliance Act
19
25
Reserves
19
26
Insolvency
21
27
Arbitration
22
28
Service of Suit (BRMA 49G)
23
29
Confidentiality
23
30
Agency Agreement
24
31
Governing Law (BRMA 71B)
24
32
Severability (BRMA 72E)
24
33
Entire Agreement
25
34
Notices and Contract Execution
25
35
Intermediary
25




15\H00H1045
 
[aonempowerresultslogo.jpg]

--------------------------------------------------------------------------------

Portions of this agreement have been omitted based upon a request for
confidential treatment.  This agreement, including the non-public information,
has been filed separately with the Securities and Exchange Commission. "[****]"
designates portions of this document that have been redacted pursuant to the
request for confidential treatment filed with the Securities and Exchange
Commission.
 
   

Residential Property Quota Share
Reinsurance Contract
Effective:  April 1, 2015


entered into by and between


Homeowners of America Insurance Company
Irving, Texas
including any and/or all companies that are or may hereafter become affiliated
therewith
(hereinafter referred to collectively as the "Company")


and


The Subscribing Reinsurer(s) Executing the
Interests and Liabilities Agreement(s)
Attached Hereto
(hereinafter referred to as the "Reinsurer")






Article 1 -
Classes of Business Reinsured

A. By this Contract the Company obligates itself to cede to the Reinsurer and
the Reinsurer obligates itself to accept quota share reinsurance of the
Company's net liability under policies in force at the effective date hereof or
issued or renewed on or after that date, and classified by the Company as
Dwelling Fire, Tenant, Condominium Owners and Homeowners business (property
coverages only, including Dwelling coverage, Personal Property coverage and
Extensions of Coverage as defined in the Company's policies).




B. "Net liability" as used herein shall mean the Company's gross liability
remaining after cessions, if any, to inuring reinsurance.




C. The liability of the Reinsurer with respect to each cession hereunder shall
commence obligatorily and simultaneously with that of the Company, subject to
the terms, conditions and limitations hereinafter set forth.




D. "Policies" as used herein shall mean all policies, contracts and binders of
insurance, whether held covered provisionally or otherwise.





Article 2 -
Commencement and Termination

A. This Contract shall become effective at 12:01 a.m., Central Standard Time,
April 1, 2015, with respect to losses arising out of loss occurrences commencing
at or after that time and date, and shall continue in force thereafter until
terminated.




B. Either party may terminate this Contract at 12:01 a.m., Central Standard
Time, on January 1, 2017 or on any January 1 thereafter, by giving the other
party not less than 90 days prior written notice as set forth in the Notices and
Contract Execution Article.




C. Notwithstanding the provisions of paragraphs A and B above, the Company may
terminate a Subscribing Reinsurer's percentage share in this Contract in the
event any of the following circumstances occur as clarified by public
announcement or upon discovery:




1. The Subscribing Reinsurer's policyholders' surplus (or its equivalent under
the Subscribing Reinsurer's accounting system) after the earlier of:  (a) the
inception of this Contract, or (b) the date lines are bound for this Contract,
has been reduced by more than 20.0% of the amount of surplus (or the applicable
equivalent) 12 months prior to that date; or




2. The Subscribing Reinsurer's policyholders' surplus (or its equivalent under
the Subscribing Reinsurer's accounting system) at any time between the earlier
of:  (a) the inception of this Contract, or (b) the date lines are bound for
this Contract, and the date of termination of this Contract has been reduced by
more than 20.0% of the amount of surplus (or the applicable equivalent) at the
date of the Subscribing Reinsurer's most recent financial statement filed with
regulatory authorities and available to the public as of the date lines are
bound; or




3. A State Insurance Department or other legal authority has ordered the
Subscribing Reinsurer to cease assuming business; or




4. The Subscribing Reinsurer has become insolvent or has been placed into
liquidation, receivership, supervision, administration, winding-up or under a
scheme of arrangement, or similar proceedings (whether voluntary or involuntary)
or proceedings have been instituted against the Subscribing Reinsurer for the
appointment of a receiver, liquidator, rehabilitator, supervisor, administrator,
conservator or trustee in bankruptcy, or other agent known by whatever name, to
take possession of its assets or control of its operations; or




5. The Subscribing Reinsurer has reinsured its entire liability under this
Contract without the Company's prior written consent; or




6. The A.M. Best's rating for the Subscribing Reinsurer has been assigned or
downgraded below A- (inclusive of "Not Rated" ratings), or the published rating
issued by Standard & Poor's has been downgraded below BBB+ (inclusive of "Not
Rated" ratings); or




7. The Subscribing Reinsurer has become merged with, acquired by or controlled
by any other entity or individual(s) not controlling the Subscribing Reinsurer's
operations previously; or




8. The Subscribing Reinsurer has ceased assuming new or renewal property or
casualty treaty reinsurance business; or




9. The Subscribing Reinsurer has hired an unaffiliated runoff claims manager
that is compensated on a contingent basis or is otherwise provided with
financial incentives based on the quantum of claims paid.




D. In the event a Subscribing Reinsurer experiences one or more of the
circumstances specified in paragraph C above, the Subscribing Reinsurer shall
notify the Company as promptly as possible and shall hereinafter be referred to
as a "Special Circumstance Reinsurer."  To terminate a Special Circumstance
Reinsurer's percentage share in this Contract, the Company must provide the
Special Circumstance Reinsurer with written notice as set forth in the Notices
and Contract Execution Article.  Such notice shall include the effective date of
termination as selected by the Company and shall be one of the following:




1. The date of written notice provided by the Special Circumstance Reinsurer; or




2. The last day of the month prior to the date of written notice provided by the
Special Circumstance Reinsurer; or




3. The last day of any month after the date of written notice provided by the
Special Circumstance Reinsurer; or




4. The date of the Company's written notice to the Special Circumstance
Reinsurer advising of the termination.



In the event the Subscribing Reinsurer fails to immediately provide written
notice to the Company of any event outlined in subparagraphs 1 through 9 of
paragraph C above, the Company may elect to substitute the date of public
announcement or discovery as the equivalent of written notice.



E. Unless the Company elects to reassume the ceded unearned premium in force on
the effective date of termination, and so notifies the Reinsurer prior to or as
promptly as possible after the effective date of termination, reinsurance
hereunder on business in force on the effective date of termination shall remain
in full force and effect until expiration, cancellation or next premium
anniversary of such business, whichever first occurs, but in no event beyond
12 months plus odd time following the effective date of termination.




F. Notwithstanding the provisions of paragraph E above, if the Company is
prohibited or precluded by the appropriate regulatory authorities, or by law (in
those states where applicable and enforced), from arranging mid-term
cancellation or non-renewal of any policies subject to this Contract beyond
their natural expiry, the Reinsurer agrees to extend coverage under this
Contract until such policies may be terminated or non-renewed by the Company,
but in no event beyond 18 months after the effective date of termination.





Article 3 -
Territory (BRMA 51A)

The territorial limits of this Contract shall be identical with those of the
Company's policies.




Article 4 -
Exclusions

A. This Contract does not apply to and specifically excludes the following:




1. Financial guarantee and insolvency.




2. Nuclear risks as defined in the "Nuclear Incident Exclusion Clause - Physical
Damage - Reinsurance (U.S.A.)" attached to and forming part of this Contract.




3. Loss or damage caused by or resulting from war, invasion, hostilities, acts
of foreign enemies, civil war, rebellion, insurrection, military or usurped
power, or martial law or confiscation by order of any government or public
authority, but this exclusion shall not apply to loss or damage covered under a
standard policy with a standard War Exclusion Clause.




4. Liability as a member, subscriber or reinsurer of any Pool, Syndicate or
Association; and any combination of insurers or reinsurers formed for the
purpose of covering specific perils, specific classes of business or for the
purpose of insuring risks located in specific geographical areas.  However, this
exclusion shall not apply to residual market mechanisms, including but not
limited to FAIR Plans, Joint Underwriting Associations, or to Coastal Pools,
Beach Plans or similar plans, however styled.  It is understood and agreed,
however, that this reinsurance does not include any increase in liability to the
Company resulting from (a) the inability of any other participant in a residual
market mechanism, including but not limited to a FAIR Plan, Joint Underwriting
Association, Coastal Pool, Beach Plan or similar plan, to meet its liability, or
(b) any claim against such a residual market mechanism, including but not
limited to a FAIR Plan, Joint Underwriting Association, Coastal Pool, Beach Plan
or similar plan, or any participant therein, including the Company, whether by
way of subrogation or otherwise, brought by or on behalf of any insolvency fund.




5. All liability of the Company arising by contract, operation of law, or
otherwise, from its participation or membership, whether voluntary or
involuntary, in any insolvency fund.  However, this exclusion shall not apply to
assessments from the Texas Property and Casualty Insurance Guaranty
Association.  "Insolvency fund" includes any guaranty fund, insolvency fund,
plan, pool, association, fund or other arrangement, however denominated,
established or governed, which provides for any assessment of or payment or
assumption by the Company of part or all of any claim, debt, charge, fee or
other obligation of an insurer, or its successors or assigns, which has been
declared by any competent authority to be insolvent, or which is otherwise
deemed unable to meet any claim, debt, charge, fee or other obligation in whole
or in part.




6. All third party liability.




7. Fidelity, Surety and Credit business.




8. Loss or damage to growing or standing crops.




9. Livestock.




10. Mortgage impairment.




11. Pollution and seepage coverages excluded under the provisions of the
"Pollution and Seepage Exclusion Clause (BRMA 39A)" attached to and forming part
of this Contract.




12. Terrorism, as described in the provisions of the "Terrorism Exclusion (NMA
2930c)" attached to and forming part of this Contract.




13. Flood and/or earthquake when written as such.




14. Title insurance.




15. Loss, damage, cost or expense arising from fungi unless directly or
indirectly caused by or contributed to by or arising from a covered peril under
the Company's original policy.  Losses arising from fungi shall not in and of
themselves constitute an event for the purposes of recovery hereunder.  For the
purposes of this Contract, "fungi" means any type or form of fungus, including
mold or mildew and any mycotoxins, spores, scents or by products produced or
released by "fungi."




16. Reinsurance assumed.




B. Any exclusion set forth in paragraph A (except exclusions set forth in
subparagraphs 1, 2, 3, 5, 6 and 12) shall be waived automatically when, in the
opinion of the Company, the exposure excluded therein is incidental to the
principal exposure on the risk in question.




C. If the Company is required to accept an assigned risk which conflicts with
one or more of the exclusions set forth in paragraph A (except exclusions set
forth in subparagraphs 1, 2, 3, 5, 6 and 12), reinsurance shall apply, but in no
event shall the Reinsurer's liability exceed the applicable limits set forth in
the Retention and Limit Article.





Article 5 -
Special Acceptances

A. From time to time the Company may request a special acceptance of reinsurance
falling outside the scope of the provisions of this Contract (except as respects
the exclusions set forth in subparagraphs 1, 2, 3, 5, 6 and 12 of the Exclusions
Article).  Within five days of receipt of such a request, each Subscribing
Reinsurer shall accept such request, ask for additional information, or reject
the request.  Any reinsurance that is specially accepted by the Reinsurer shall
be covered under this Contract and shall be subject to the terms hereof, except
as such terms shall be modified by the special acceptance.  If a Subscribing
Reinsurer fails to respond to a special acceptance request within five days, the
Subscribing Reinsurer will be deemed to have agreed to the special acceptance.




B. If Subscribing Reinsurers with percentage shares totaling more than 50.0% in
the interests and liabilities of the Reinsurer agree to a special acceptance,
such special acceptance shall be binding on all Subscribing Reinsurers with
respect to their respective shares.  If such percentage agreement is not
achieved, such special acceptance shall be made to this Contract only with
respect to the interests and liabilities of each Subscribing Reinsurer that
agrees to the special acceptance.




C. In the event a reinsurer becomes a party to this Contract subsequent to one
or more special acceptances hereunder, the new reinsurer shall automatically
accept such special acceptance(s) as being covered hereunder.  Further, if one
or more Subscribing Reinsurers under this Contract agreed to special
acceptance(s) under the contract being replaced by this Contract, such special
acceptance(s) shall be automatically covered hereunder with respect to the
interests and liabilities of such Subscribing Reinsurer(s).





Article 6 -
Retention and Limit

A. As respects business subject to this Contract, the Company shall cede to the
Reinsurer and the Reinsurer agrees to accept 100% of the Company's net
liability.




B. The Company shall retain at least a 10.0% part of 100% share in the interests
and liabilities of the Reinsurer hereunder.




C. The Company shall purchase or be deemed to have purchased inuring excess
facultative reinsurance to limit its loss subject hereto from any one coverage,
any one policy (exclusive of loss in excess of policy limits, extra contractual
obligations and loss adjustment expense) to the following amounts:




1. Dwelling, $750,000;




2. Personal Property (contents) Homeowners policies, 75.0% of the Dwelling
limit;




3. Personal Property (contents) Dwelling Fire policies, 40.0% of the Dwelling
limit;




4. Other Structures, 20.0% of the Dwelling limit;




5. Loss of Use, 20.0% of the Dwelling limit.




D. The total insured value for any one property risk is subject to a maximum
limit of $1,612,500, or so deemed, inclusive of all additional and optional
coverages.




E. Notwithstanding the provisions above, the liability of the Reinsurer
hereunder as respects losses arising out of any one loss occurrence (including
loss in excess of policy limits, extra contractual obligations, loss adjustment
expense and any assessment, including but not limited to the Texas Windstorm
Insurance Association, and any Guarantee Fund or any Fair Plan Assessment) shall
not exceed:




1. [****] during the period extending from April 1, 2015 through December 31,
2015; or




2. [****] of the premiums earned during each respective 12‑month period
thereafter that this Contract continues in force.  The liability of the
Reinsurer for each such loss occurrence shall be adjusted as promptly as
possible after the end of the contract year, if applicable.




F. "Loss occurrence" as used herein shall mean the sum of all individual losses
directly occasioned by any one disaster, accident or loss or series of
disasters, accidents or losses arising out of one event which occurs within the
area of one state of the United States or province of Canada and states or
provinces contiguous thereto and to one another.  However, the duration and
extent of any one "loss occurrence" shall be limited to all individual losses
sustained by the Company occurring during any period of 168 consecutive hours
arising out of and directly occasioned by the same event, except that the term
"loss occurrence" shall be further defined as follows:




1. As regards windstorm, hail, tornado, hurricane, cyclone, including ensuing
collapse and water damage, all individual losses sustained by the Company
occurring during any period of 72 consecutive hours arising out of and directly
occasioned by the same event.  However, the event need not be limited to one
state or province or states or provinces contiguous thereto.




2. As regards riot, riot attending a strike, civil commotion, vandalism and
malicious mischief, all individual losses sustained by the Company occurring
during any period of 72 consecutive hours within the area of one municipality or
county and the municipalities or counties contiguous thereto arising out of and
directly occasioned by the same event.  The maximum duration of 72 consecutive
hours may be extended in respect of individual losses which occur beyond such
72 consecutive hours during the continued occupation of an assured's premises by
strikers, provided such occupation commenced during the aforesaid period.




3. As regards earthquake (the epicenter of which need not necessarily be within
the territorial confines referred to in the introductory portion of this
paragraph) and fire following directly occasioned by the earthquake, only those
individual fire losses which commence during the period of 168 consecutive hours
may be included in the Company's "loss occurrence."




4 As regards "freeze," only individual losses directly occasioned by collapse,
breakage of glass and water damage (caused by bursting of frozen pipes and tanks
or freezing and/or melting snow or sleet) may be included in the Company's "loss
occurrence."




5. As regards firestorms, brush fires and any other fires or series of fires,
irrespective of origin (except as provided in subparagraphs 2 and 3 above), all
individual losses sustained by the Company which commence during any period of
168 consecutive hours within a 150-mile radius of any fixed point selected by
the Company may be included in the Company's "loss occurrence."  However, an
individual loss subject to this subparagraph cannot be included in more than one
"loss occurrence."



If the disaster, accident or loss occasioned by the event is of greater duration
than 168 consecutive hours, or 72 consecutive hours as respects subparagraphs 1
and 2 above, then the Company may divide that disaster, accident or loss into
two or more "loss occurrences," provided no two periods overlap and no
individual loss is included in more than one such period and provided that no
period commences earlier than the date and time of the occurrence of the first
recorded individual loss sustained by the Company arising out of that disaster,
accident or loss.


It is understood that losses arising from a combination of two or more perils as
a result of the same event shall be considered as having arisen from one "loss
occurrence."  Notwithstanding the foregoing, the hourly limitations as stated
above shall not be exceeded as respects the applicable perils and no single
"loss occurrence" shall encompass a time period greater than 168 consecutive
hours.



G. "Total insured value" as used herein shall mean the sum value of dwellings,
other structures, contents and loss of use for each property risk reinsured
hereunder.




H. "Premiums earned" as used herein shall mean ceded unearned premiums at the
beginning of the contract year under consideration, plus ceded net written
premiums during the contract year, less ceded unearned premiums at the end of
the contract year.




I. "Contract year" as used herein shall mean the period from 12:01 a.m., Central
Standard Time, April 1, 2015, to 12:01 a.m., Central Standard Time, January 1,
2016, and each respective 12‑month period thereafter that this Contract
continues in force shall be a separate contract year.  However, if this Contract
or the participation of a Subscribing Reinsurer is terminated on a "cutoff"
basis, the final contract year, as applicable, shall be from the beginning of
the then current contract year until the effective time and date of
termination.  In the event this Contract or the participation of a Subscribing
Reinsurer is terminated on a "runoff" basis, the period after the effective time
and date of termination through the end of the "runoff" period shall be
considered a separate contract year.





Article 7 -
Loss in Excess of Policy Limits/Extra Contractual Obligations

A. In the event the Company pays or is held liable to pay an amount of loss in
excess of its policy limit, but otherwise within the terms of its policy
(hereinafter called "loss in excess of policy limits") or any punitive,
exemplary, compensatory or consequential damages, other than loss in excess of
policy limits (hereinafter called "extra contractual obligations"), arising from
the handling of any claim on business covered hereunder; such liabilities
arising, because of, but not limited to, the following: failure to settle within
the policy limit, or by reason of alleged or actual bad faith, negligence or
fraud in rejecting an offer of settlement, in the preparation of the defense, in
the trial of an action against its insured or in the preparation or prosecution
of an appeal consequent upon such an action, or in otherwise handling a claim
under a policy subject to this Contract, the loss in excess of policy limits
and/or the extra contractual obligations shall be added to the Company's loss,
if any, under the policy involved, and the sum thereof shall be subject to the
provisions of paragraph A of the Retention and Limit Article.




B. An extra contractual obligation shall be deemed, in all circumstances, to
have occurred on the same date as the loss covered or alleged to be covered
under the policy.




C. Notwithstanding anything stated herein, this Contract shall not apply to any
loss in excess of policy limits or any extra contractual obligation incurred by
the Company as a result of any fraudulent and/or criminal act by any officer or
director of the Company acting individually or collectively or in collusion with
any individual or corporation or any other organization or party involved in the
presentation, defense or settlement of any claim covered hereunder.




D. Savings Clause (Applicable only if the Subscribing Reinsurer is domiciled in
the State of New York):  In no event shall coverage be provided to the extent
that such coverage is not permitted under New York law.





Article 8 -
Other Reinsurance

A. The Company shall maintain in force or shall be deemed to have maintained in
force $1,112,500 excess of $500,000 as respects any one risk, each loss (subject
to a $12,237,500 aggregate limit) per risk treaty reinsurance, recoveries under
which shall inure to the benefit of this Contract, for policies covering risks
with a total insured value greater than $500,000 (property coverages only,
including Personal Property coverage and Extensions of Coverage as defined in
the Company's policies), subject to the exclusions of such per risk treaty.




B. The Company shall be permitted to carry facultative reinsurance on any risk
subject hereunder, recoveries under which shall inure to the benefit of this
Contract.




C. The Company shall be permitted to carry other treaty reinsurance, recoveries
under which shall inure solely to the benefit of the Company and be entirely
disregarded in applying all of the provisions of this Contract.





Article 9 -
Claims and Loss Adjustment Expense

A. Losses shall be reported by the Company in summary form as hereinafter
provided, but the Company alone and at its full discretion shall adjust, settle
or compromise all claims and losses hereunder.  The Company shall be the sole
judge as to:




1. What constitutes a claim or loss covered under any policy;




2. The Company's liability thereunder;




3. The amount or amounts proper for the Company to pay thereunder.



The Reinsurer shall be bound by the judgment of the Company as to the
obligations and liabilities of the Company under any policy.



B. All loss settlements made by the Company, whether under strict policy
conditions or by way of compromise (including loss in excess of policy limits
and extra contractual obligations), shall be binding upon the Reinsurer, and the
Reinsurer agrees to pay or allow, as the case may be, its proportion of each
such settlement in accordance with the Reports and Remittances Article.  It is
agreed, however, that if the Reinsurer's share of any loss is equal to or
greater than $100,000, the Reinsurer, if requested by the Company, will pay its
share of said loss within 10 days after the proof of loss or demand for payment
is transmitted to the Reinsurer.  If such loss or claim payment is not received
within the 10 days, interest will accrue on the payment or amount overdue (as
specified in the Late Payments Article) from the date the proof of loss or
demand for payment was transmitted to the Reinsurer.




C. In the event of a claim under a policy subject hereto, the Reinsurer shall be
liable for its proportionate share of loss adjustment expense incurred by the
Company in connection therewith, and shall be credited with its proportionate
share of any recoveries of such expense.




D. A Special Circumstance Reinsurer shall not have the right to deny payment of
a claim if the sum of the percentage shares of Active Subscribing Reinsurers
that have paid the claim exceeds 50.0% of the sum of the percentage shares of
all Active Subscribing Reinsurers.  "Active Subscribing Reinsurer" as used
herein shall mean a Subscribing Reinsurer that is not a Special Circumstance
Reinsurer as of the due date of the claim (as specified in the Late Payments
Article).




E. As respects its share of any claims payable under this Contract, a Special
Circumstance Reinsurer shall not have the right to hire an unaffiliated runoff
claims manager that is compensated on a contingent basis or is otherwise
provided with financial incentives based on the quantum of claims paid.




F. "Loss adjustment expense" as used herein shall mean costs and expenses
assignable to the investigation, appraisal, adjustment, settlement, litigation,
defense and/or appeal of claims, regardless of how such expenses are classified
for statutory reporting purposes.  Loss adjustment expense shall include, but
not be limited to:




1. Interest on judgments;




2. Expenses of outside adjusters and adjuster expenses incurred by Homeowners of
America MGA, Inc.;




3. Expenses and a pro rata share of salaries of the Company's field employees
and expenses of other employees of the Company who have been temporarily
diverted from their normal and customary duties and assigned to the adjustment
of losses covered by this Contract;




4. Expenses of the Company's officials incurred in connection with losses
covered by this Contract;




5. Declaratory judgment expenses or other legal expenses and costs incurred in
connection with coverage questions and legal actions connected thereto;




6. Advertising or other extraordinary communication expenses incurred as a
result of a covered loss;




7. Court costs;




8. Costs of supersedeas and appeal bonds;




9. Monitoring counsel expenses;




10. Extraordinary expenses arising out of a loss, whether or not they are
allocable to a specific "claim."



However, loss adjustment expense shall not include normal office expenses or
salaries of the Company's regular employees, except as provided for in
subparagraph 3 above.




Article 10 -
Special Commutation

A. The Company may require commutation of that portion of any loss hereunder
represented by any outstanding claim or claims, including any related loss
adjustment expense, plus unearned premium hereunder, if any remains, if the
Subscribing Reinsurer is a Special Circumstance Reinsurer.



"Outstanding claim or claims" shall include claims incurred but not reported, as
established by the Company, including any billed yet unpaid claims.



B. If the Company elects to require commutation as provided in paragraph A
above, the Company shall submit a Statement of Valuation of the outstanding
claim or claims as of the last day of the month immediately preceding the month
in which the Company elects to require commutation, as determined by the
Company.  Such Statement of Valuation shall include the elements considered
reasonable to establish the loss and shall set forth or attach the information
relied upon by the Company and the methodology employed to calculate the loss. 
The Subscribing Reinsurer shall then pay the amount requested within 10 days of
receipt of such Statement of Valuation, unless the Subscribing Reinsurer needs
additional information from the Company to assess the Company's Statement of
Valuation or contests such amount.




C. If the Subscribing Reinsurer needs additional information from the Company to
assess the Company's Statement of Valuation or contests the amount requested,
the Subscribing Reinsurer shall so notify the Company within 15 days of receipt
of the Company's Statement of Valuation.  The Company shall supply any
reasonably requested information to the Subscribing Reinsurer within 15 days of
receipt of the notification.  Within 30 days of the date of the notification or
of the receipt of the information, whichever is later, the Subscribing Reinsurer
shall provide the Company with its Statement of Valuation of the outstanding
claim or claims as of the last day of the month immediately preceding the month
in which the Company elects to require commutation, as determined by the
Subscribing Reinsurer.  Such Statement of Valuation shall include the elements
considered reasonable to establish the loss and shall set forth or attach the
information relied upon by the Subscribing Reinsurer and the methodology
employed to calculate the loss.  The Subscribing Reinsurer shall pay the amount
due the Company, if any, plus any ceded unearned premium reserves with its
Statement of Valuation.




D. In the event the Subscribing Reinsurer's Statement of Valuation of the
outstanding claim or claims is viewed as unacceptable to the Company, the
Company may either abandon the commutation effort, or may seek to settle any
difference by using an independent actuary agreed to by the parties.




E. If the parties cannot agree on an acceptable independent actuary within
15 days of the date of the Subscribing Reinsurer's Statement of Valuation, then
each party shall appoint an actuary as party actuaries for the limited and sole
purpose of selecting an independent actuary.  If the party actuaries fail to
agree upon an acceptable independent actuary within 15 days following the date
of their appointment, the Company shall supply the Subscribing Reinsurer with a
list of at least five proposed independent actuaries, and the Subscribing
Reinsurer shall select the independent actuary from that list.




F. Upon selection of the independent actuary, both parties shall present their
respective written submissions to the independent actuary.  The independent
actuary may, at his or her discretion, request additional information.  The
independent actuary shall issue his or her decision within 45 days after the
written submissions have been filed and any additional information has been
provided.  Any amount due the Company (including any ceded unearned premium
reserves) shall be paid by the Subscribing Reinsurer within 15 calendar days
after such decision has been issued.




G. The decision of the independent actuary shall be final and binding.  The
expense of the independent actuary shall be equally divided between the two
parties.  For the purposes of this Article, unless mutually agreed otherwise, an
"independent actuary" shall be an actuary who satisfies each of the following
criteria:




1. Is regularly engaged in the valuation of claims resulting from lines of
business subject to this Contract; and




2. Is either a Fellow of the Casualty Actuarial Society or of the American
Academy of Actuaries; and




3. Is disinterested and impartial regarding this commutation.




H. In the event that the Subscribing Reinsurer no longer meets the criteria set
forth in paragraph A above, this commutation may continue on a mutually agreed
basis.




I. Payment by the Subscribing Reinsurer of the amount requested in accordance
with paragraph B, C or F above, shall release the Subscribing Reinsurer from all
further liability for outstanding claim or claims, known or unknown, and any
unearned premium under this Contract and shall release the Company from all
further liability for payments of salvage or subrogation amounts, known or
unknown, to the Subscribing Reinsurer under this Contract.




J. In the event of any conflict between this Article and any other article of
this Contract, the terms of this Article shall control.




K. This Article shall survive the termination of this Contract and/or a
Subscribing Reinsurer's percentage share in this Contract.





Article 11 -
Assessments

A. The provisions of the quota share participation will apply to the proportion
of any assessments made against the Company pursuant to those laws and
regulations creating obligatory funds (excluding insurance guaranty and
insolvency funds to the extent such costs are transferable to the
policyholders), pools, joint underwriting associations, FAIR plans, and similar
plans; said proportion to be the proportion of the Company's total premiums
causing the assessment which were or are subject to this Contract.  All offsets
from such assessments, if any, including credits allowed to the Company against
its premium taxes, are subject to the provisions of the Salvage and Subrogation
Article.




B. At the termination of this Contract, the provisions of the quota share
participation shall continue to apply until the Company may legally terminate
its liability for assessments that are a result of the business reinsured
hereunder.





Article 12 -
Salvage and Subrogation

The Reinsurer shall be credited with its proportionate share of salvage (i.e.,
reimbursement obtained or recovery made by the Company, less the actual cost,
excluding salaries of officials and employees of the Company and sums paid to
attorneys as retainer, of obtaining such reimbursement or making such recovery)
on account of claims and settlements involving reinsurance hereunder.  The
Company hereby agrees to enforce its rights to salvage or subrogation relating
to any loss, a part of which loss was sustained by the Reinsurer, and to
prosecute all claims arising out of such rights if, in the Company's opinion, it
is reasonable to do so.




Article 13 -
Original Conditions

A. All reinsurance under this Contract shall be subject to the same rates,
terms, conditions, waivers and interpretations, including judicial
interpretation and policy reformation, and to the same modifications and
alterations as the respective policies of the Company.  The Reinsurer shall be
credited with its exact proportion of the original premiums received by the
Company, prior to disbursement of any dividends, but after deduction of
premiums, if any, ceded by the Company for inuring reinsurance.




B. Nothing herein shall in any manner create any obligations or establish any
rights against the Reinsurer in favor of any third party or any persons not
parties to this Contract.





Article 14 -
Sliding Scale Commission

A. The Reinsurer shall allow the Company a [****] provisional commission on all
premiums ceded to the Reinsurer hereunder.  The Company shall allow the
Reinsurer return commission on return premiums at the same rate.




B. The provisional commission allowed the Company shall be adjusted periodically
in accordance with the provisions set forth herein.  The adjusted commission
rate shall be calculated as follows and be applied to premiums earned for the
contract year under consideration:




1. If the ratio of losses incurred to premiums earned is [****] or greater, the
adjusted commission rate for the contract year under consideration shall be
[****];




2. If the ratio of losses incurred to premiums earned is less than [****], but
not less than [****], the adjusted commission rate for the contract year under
consideration shall be [****], plus [****] of the difference in percentage
points between [****] and the actual ratio of losses incurred to premiums
earned;




3. If the ratio of losses incurred to premiums earned is less than [****], but
not less than [****], the adjusted commission rate for the contract year under
consideration shall be [****], plus [****] of the difference in percentage
points between [****] and the actual ratio of losses incurred to premiums
earned;




4. If the ratio of losses incurred to premiums earned is [****] or less, the
adjusted commission rate for the contract year under consideration shall be
[****].




C. If the ratio of losses incurred to premiums earned for any contract year is
less than [****], the difference in percentage points between [****] and the
actual ratio of losses incurred to premiums earned shall be multiplied by
premiums earned for the contract year and the product shall be carried forward
to the next contract year as a credit to losses incurred.




D. Except as provided in the next paragraph, the Company shall calculate and
report the adjusted commission on premiums earned within 45 days after the end
of each contract year, and within 45 days after the end of each 12‑month period
thereafter until all losses subject hereto have been finally settled.  Each such
calculation shall be based on cumulative transactions hereunder from the
beginning of the contract year through the date of adjustment, including, as
respects losses incurred, any credit from the preceding contract year.  If the
adjusted commission on premiums earned for the contract year as of the date of
adjustment is less than commissions previously allowed by the Reinsurer on
premiums earned for the same contract year, the Company shall remit the
difference to the Reinsurer with its report.  If the adjusted commission on
premiums earned for the contract year as of the date of adjustment is greater
than commissions previously allowed by the Reinsurer on premiums earned for the
same contract year, the Reinsurer shall remit the difference to the Company as
promptly as possible after receipt and verification of the Company's report.




E. As respects the final contract year, the Company shall calculate and report
the adjusted commission on premiums earned within 45 days after the date of
termination of this Contract or the termination of a Subscribing Reinsurer's
percentage share in this Contract, and within 45 days after the end of each
12‑month period thereafter until all losses subject hereto have been finally
settled.  Each such calculation shall be based on cumulative transactions
hereunder from the beginning of the final contract year through the date of
adjustment, including, as respects losses incurred, any credit from the
preceding contract year.  If the adjusted commission on premiums earned for the
final contract year as of the date of adjustment is less than commissions
previously allowed by the Reinsurer on premiums earned for the same contract
year, the Company shall remit the difference to the Reinsurer with its report. 
If the adjusted commission on premiums earned for the final contract year as of
the date of adjustment is greater than commissions previously allowed by the
Reinsurer on premiums earned for the same contract year, the Reinsurer shall
remit the difference to the Company as promptly as possible after receipt and
verification of the Company's report.




F. "Losses incurred" as used herein shall mean ceded losses and loss adjustment
expense paid as of the effective date of calculation, plus the ceded reserves
for losses and loss adjustment expense outstanding as of the same date, all as
respects losses occurring during the contract year under consideration, minus
the credit from the preceding contract year.



As respects the first contract year hereunder, for any Subscribing Reinsurer
participating under this Contract that also participated under the Company's
Residential Property Quota Share Reinsurance Contract, effective 12:01 a.m.,
Central Standard Time, April 1, 2014 (the "expired contract"), "losses incurred"
as used herein shall also include each such Subscribing Reinsurer's share of any
credit under the expired contract.



G. It is expressly agreed that the ceding commission allowed the Company
includes provision for all dividends, commissions, taxes, assessments, and all
other expenses of whatever nature, except loss adjustment expense.





Article 15 -
Reports and Remittances

A. As promptly as possible after the effective date of this Contract, the
Company shall remit the Reinsurer's share of the unearned premium (less
provisional commission thereon) applicable to subject business in force at the
effective date of this Contract.




B. Within 30 days after the end of each month, the Company shall report to the
Reinsurer:




1. Ceded net written premium during the month;




2. Provisional commission on (1) above;




3. Ceded losses and loss adjustment expense paid during the month (net of any
recoveries during the month under the "cash call" provisions of the Claims and
Loss Adjustment Expense Article);




4. The Reinsurer's share of salvage and subrogation;




5. Premium (including reinstatement premium) for reinsurance which inures to the
benefit of this Contract;




6. Recoveries from reinsurance which inures to the benefit of this Contract;




7. Ceded unearned premiums and ceded outstanding loss and loss adjustment
expense reserves (including incurred but not reported loss reserves as
established by the Company) as of the end of the month.



The positive balance of (1) less (2) less (3) plus (4) less (5) plus (6) shall
be remitted by the Company within 60 days after the end of the month of
account.  Any balance shown to be due the Company shall be remitted by the
Reinsurer as promptly as possible (not exceeding 15 days, however) after receipt
and verification of the Company's report.


Furthermore, as respects subparagraph 3 above, the Company shall identify losses
and loss adjustment expense by PCS catastrophe number, where applicable.



C. Annually, the Company shall furnish the Reinsurer with such information as
the Reinsurer may require to complete its Annual Convention Statement.





Article 16 -
Sanctions

Neither the Company nor any Subscribing Reinsurer shall be liable for premium or
loss under this Contract if it would result in a violation of any mandatory
sanction, prohibition or restriction under United Nations resolutions or the
trade or economic sanctions, laws or regulations of the European Union, United
Kingdom or United States of America that are applicable to either party.




Article 17 -
Late Payments

A. The provisions of this Article shall not be implemented unless specifically
invoked, in writing, by one of the parties to this Contract.




B. In the event any premium, loss or other payment due either party is not
received by the intermediary named in the Intermediary Article (hereinafter
referred to as the "Intermediary") by the payment due date, the party to which
payment is due may, by notifying the Intermediary in writing, require the debtor
party to pay, and the debtor party agrees to pay, an interest charge on the
amount past due calculated for each such payment on the last business day of
each month as follows:




1. The number of full days which have expired since the due date or the last
monthly calculation, whichever the lesser; times




2. 1/365th of the sum of 4.0% and the U.S. prime rate as quoted in The Wall
Street Journal on the first business day of the month for which the calculation
is made; times




3. The amount past due, including accrued interest.



It is agreed that interest shall accumulate until payment of the original amount
due plus interest charges have been received by the Intermediary.


Notwithstanding the provisions of subparagraph 2 above and the immediately
preceding sentence, the interest rate for a Special Circumstance Reinsurer will
increase by 1.0% for every month that payment of the claim is past due, subject
to a maximum annual interest rate of 10.0%.



C. If the interest rate provided under this Article exceeds the maximum interest
rate allowed by any applicable law or is held unenforceable by a court of
competent jurisdiction, such interest rate shall be modified to the highest rate
permitted by the applicable law, and all remaining provisions of this Article
and Contract shall remain in full force and effect without being impaired or
invalidated in any way.




D. The establishment of the due date shall, for purposes of this Article, be
determined as follows:




1. As respects any routine payment, adjustment or return due either party, the
due date shall be as provided for in the applicable section of this Contract. 
In the event a due date is not specifically stated for a given payment, it shall
be deemed due 30 days after the date of transmittal by the Intermediary of the
initial billing for each such payment.




2. As respects any payment, adjustment or return due either party not otherwise
provided for in subparagraph 1 of this paragraph, the due date shall be deemed
due 30 days following transmittal of written notification that the provisions of
this Article have been invoked.



For purposes of interest calculations only, amounts due hereunder shall be
deemed paid upon receipt by the Intermediary.



E. Nothing herein shall be construed as limiting or prohibiting a Subscribing
Reinsurer from contesting the validity of any claim, or from participating in
the defense of any claim or suit, or prohibiting either party from contesting
the validity of any payment or from initiating any arbitration or other
proceeding in accordance with the provisions of this Contract.  If the debtor
party prevails in an arbitration or other proceeding, then any interest charges
due hereunder on the amount in dispute shall be null and void.  If the debtor
party loses in such proceeding, then the interest charge on the amount
determined to be due hereunder shall be calculated in accordance with the
provisions set forth above unless otherwise determined by such proceedings.  If
a debtor party advances payment of any amount it is contesting, and proves to be
correct in its contestation, either in whole or in part, the other party shall
reimburse the debtor party for any such excess payment made plus interest on the
excess amount calculated in accordance with this Article.




F. Interest charges arising out of the application of this Article that are $250
or less from any party shall be waived unless there is a pattern of late
payments consisting of three or more items over the course of any 12-month
period.





Article 18 -
Offset

A.    The Company and the Reinsurer shall have the right to offset any balance
or amounts due from one party to the other under the terms of this Contract or
any other contracts between the parties.  The party asserting the right of
offset may exercise such right any time.
 
B.    Notwithstanding the provisions of paragraph A above, a Special
Circumstance Reinsurer shall not offset balances as outlined above without the
prior consent of the Company.




Article 19 -
Access to Records

A. Provided the Company has received at least 60 days prior notice, the
Reinsurer or its designated representatives shall have access during regular
business hours to all records of the Company which pertain in any way to this
reinsurance.  However:




1. A Special Circumstance Reinsurer shall not have any right of access to the
records of the Company without the Company's prior consent; and




2. A Subscribing Reinsurer or its designated representatives shall not have any
right of access to the records of the Company if it is not current in all
undisputed payments due the Company.  "Undisputed" as used herein shall mean any
amount that the Subscribing Reinsurer has not contested in writing to the
Company specifying the reason(s) why the payments are disputed.




B. The provisions of this Article shall extend beyond the expiration or
invalidation of this Contract, or the termination of a Subscribing Reinsurer's
percentage share in this Contract, until all claims and losses hereunder are
settled.





Article 20 -
Errors, Omissions and Inadvertent Binding

A. Inadvertent delays, errors or omissions made in connection with this Contract
or any transaction hereunder shall not relieve either party from any liability
which would have attached had such delay, error or omission not occurred,
provided always that such error or omission is rectified as soon as possible
after discovery.




B. If the Company is bound, without the knowledge and contrary to the
instructions of the Company's supervisory underwriting personnel, on any
business falling outside the scope of this Contract, reinsurance shall apply to
such business until 30 days after an underwriting supervisor of the Company
acquires knowledge thereof or until the minimum amount of time required by the
applicable statute or regulatory authority to cancel such a policy has elapsed,
whichever is greater.





Article 21 -
Currency (BRMA 12A)

A. Whenever the word "Dollars" or the "$" sign appears in this Contract, they
shall be construed to mean United States Dollars and all transactions under this
Contract shall be in United States Dollars.




B. Amounts paid or received by the Company in any other currency shall be
converted to United States Dollars at the rate of exchange at the date such
transaction is entered on the books of the Company.





Article 22 -
Taxes (BRMA 50B)

In consideration of the terms under which this Contract is issued, the Company
will not claim a deduction in respect of the premium hereon when making tax
returns, other than income or profits tax returns, to any state or territory of
the United States of America or the District of Columbia.




Article 23 -
Federal Excise Tax (BRMA 17D)

A. The Reinsurer has agreed to allow for the purpose of paying the Federal
Excise Tax the applicable percentage of the premium payable hereon (as imposed
under Section 4371 of the Internal Revenue Code) to the extent such premium is
subject to the Federal Excise Tax.




B. In the event of any return of premium becoming due hereunder the Reinsurer
will deduct the applicable percentage from the return premium payable hereon and
the Company or its agent should take steps to recover the tax from the United
States Government.





Article 24 -
Foreign Account Tax Compliance Act

A.
To the extent the Reinsurer is subject to the deduction and withholding of
premium payable hereon as set forth in the Foreign Account Tax Compliance Act
(Sections 1471-1474 of the Internal Revenue Code), the Reinsurer shall allow
such deduction and withholding from the premium payable under this Contract.



B.
In the event of any return of premium becoming due hereunder, the return premium
will be determined and paid in full without regard to any amounts deducted or
withheld under paragraph A of this Article.  In the event the Company or its
agent recovers such premium deductions and withholdings on the return premium
from the United States Government, the Company or its agent will reimburse the
Reinsurer for such amounts.





Article 25 -
Reserves

A. The Reinsurer agrees to fund its share of the Company's ceded unearned
premium, outstanding loss and loss adjustment expense reserves (including
incurred but not reported loss reserves as established by the Company), and any
other outstanding balances which it shall be required by applicable regulation
or law to set up under this Contract (the "funding obligation") by:




1. Clean, irrevocable and unconditional letters of credit issued and confirmed,
if confirmation is required by the insurance regulatory authorities involved, by
a bank or banks meeting the NAIC Securities Valuation Office credit standards
for issuers of letters of credit and acceptable to said insurance regulatory
authorities; and/or




2. Escrow accounts for the benefit of the Company;and/or




3. Cash advances;



if the Reinsurer:



1. Is unauthorized in any state of the United States of America or the District
of Columbia and if, without such funding, a penalty would accrue to the Company
on any financial statement it is required to file with the insurance regulatory
authorities involved; or




2. Is a Special Circumstance Reinsurer.



The Reinsurer, at its sole option, may fund in other than cash if its method and
form of funding are acceptable to the insurance regulatory authorities involved.


Notwithstanding the provisions of the Arbitration Article, if a Special
Circumstance Reinsurer fails to fund its share of the funding obligation as set
forth above, the Company retains its right to apply to a court of competent
jurisdiction for equitable or interim relief.



B. With regard to funding in whole or in part by letters of credit, it is agreed
that each letter of credit will be in a form acceptable to insurance regulatory
authorities involved, will be issued for a term of at least one year and will
include an "evergreen clause," which automatically extends the term for at least
one additional year at each expiration date unless written notice of non-renewal
is given to the Company not less than 30 days prior to said expiration date. 
The Company and the Reinsurer further agree, notwithstanding anything to the
contrary in this Contract, that said letters of credit may be drawn upon by the
Company or its successors in interest at any time, without diminution because of
the insolvency of the Company or the Reinsurer, but only for one or more of the
following purposes:




1. To reimburse itself for the Reinsurer's share of unearned premiums returned
to insureds on account of policy cancellations, unless paid in cash by the
Reinsurer;




2. To reimburse itself for the Reinsurer's share of losses and/or loss
adjustment expense paid under the terms of policies reinsured hereunder, unless
paid in cash by the Reinsurer;




3. To reimburse itself for the Reinsurer's share of any other amounts claimed to
be due hereunder, unless paid in cash by the Reinsurer;




4. To fund a cash account in an amount equal to the Reinsurer's funding
obligation funded by means of a letter of credit which is under non-renewal
notice, if said letter of credit has not been renewed or replaced by the
Reinsurer 10 days prior to its expiration date;




5. To refund to the Reinsurer any sum in excess of the actual amount required to
fund the Reinsurer's funding obligation, if so requested by the Reinsurer.



In the event the amount drawn by the Company on any letter of credit is in
excess of the actual amount required for B(1), B(2) or B(4), or in the case of
B(3), the actual amount determined to be due, the Company shall promptly return
to the Reinsurer the excess amount so drawn.



C. If a Subscribing Reinsurer fails to fulfill its funding obligation (if any)
under this Article, the Company may, at its option, require the Subscribing
Reinsurer to pay, and the Subscribing Reinsurer agrees to pay, an interest
charge on the funding obligation calculated on the last business day of each
month as follows:




1. The number of full days that have expired since the earliest of the
applicable following dates:




a. As respects a Subscribing Reinsurer that is unauthorized in any state of the
United States of America or District of Columbia having jurisdiction over the
Company, December 31 of the calendar year in which the funding was required; or




b. As respects a Special Circumstance Reinsurer, the first date such reinsurer
becomes a Special Circumstance Reinsurer;



times:



2. 1/365th of the sum of 4.0% and the U.S. prime rate as quoted in The Wall
Street Journal on the first business day of the month for which the calculation
is made; times




3. The greater of (a) the funding obligation, less the amount, if any, funded by
the Subscribing Reinsurer prior to the applicable date determined in
subparagraph 1 above or (b) $100,000.



It is agreed that interest shall accumulate until the full interest charge
amount as provided for in this paragraph and the funding obligation are paid.


If the interest rate provided under this Article exceeds the maximum interest
rate allowed by any applicable law or is held unenforceable by an arbitrator or
a court of competent jurisdiction, such interest rate shall be modified to the
highest rate permitted by the applicable law, and all remaining provisions of
this Article and Contract shall remain in full force and effect without being
impaired or invalidated in any way.




Article 26 -
Insolvency

A. In the event of the insolvency of one or more of the reinsured companies,
this reinsurance shall be payable directly to the company or to its liquidator,
receiver, conservator or statutory successor on the basis of the liability of
the company without diminution because of the insolvency of the company or
because the liquidator, receiver, conservator or statutory successor of the
company has failed to pay all or a portion of any claim.  It is agreed, however,
that the liquidator, receiver, conservator or statutory successor of the company
shall give written notice to the Reinsurer of the pendency of a claim against
the company indicating the policy or bond reinsured which claim would involve a
possible liability on the part of the Reinsurer within a reasonable time after
such claim is filed in the conservation or liquidation proceeding or in the
receivership, and that during the pendency of such claim, the Reinsurer may
investigate such claim and interpose, at its own expense, in the proceeding
where such claim is to be adjudicated, any defense or defenses that it may deem
available to the company or its liquidator, receiver, conservator or statutory
successor.  The expense thus incurred by the Reinsurer shall be chargeable,
subject to the approval of the Court, against the company as part of the expense
of conservation or liquidation to the extent of a pro rata share of the benefit
which may accrue to the company solely as a result of the defense undertaken by
the Reinsurer.




B. Where two or more reinsurers are involved in the same claim and a majority in
interest elect to interpose defense to such claim, the expense shall be
apportioned in accordance with the terms of this Contract as though such expense
had been incurred by the company.




C. It is further understood and agreed that, in the event of the insolvency of
one or more of the reinsured companies, the reinsurance under this Contract
shall be payable directly by the Reinsurer to the company or to its liquidator,
receiver or statutory successor, except as provided by Section 4118(a) of the
New York Insurance Law or except (1) where this Contract specifically provides
another payee of such reinsurance in the event of the insolvency of the company
or (2) where the Reinsurer with the consent of the direct insured or insureds
has assumed such policy obligations of the company as direct obligations of the
Reinsurer to the payees under such policies and in substitution for the
obligations of the company to such payees.





Article 27 -
Arbitration

A. As a condition precedent to any right of action hereunder, in the event of
any dispute or difference of opinion hereafter arising with respect to this
Contract, it is hereby mutually agreed that such dispute or difference of
opinion shall be submitted to arbitration.  One Arbiter shall be chosen by the
Company, the other by the Reinsurer, and an Umpire shall be chosen by the two
Arbiters before they enter upon arbitration, all of whom shall be active or
retired disinterested executive officers of insurance or reinsurance companies
or Lloyd's London Underwriters.  In the event that either party should fail to
choose an Arbiter within 30 days following a written request by the other party
to do so, the requesting party may choose two Arbiters who shall in turn choose
an Umpire before entering upon arbitration.  If the two Arbiters fail to agree
upon the selection of an Umpire within 30 days following their appointment, each
Arbiter shall nominate three candidates within 10 days thereafter, two of whom
the other shall decline, and the decision shall be made by drawing lots. 
Notwithstanding the above, in the event the dispute or difference of opinion
involves a Special Circumstance Reinsurer, the Company may, at its option,
choose to forego arbitration and may bring an action in any court of competent
jurisdiction.




B. Each party shall present its case to the Arbiters within 30 days following
the date of appointment of the Umpire.  The Arbiters shall consider this
Contract as an honorable engagement rather than merely as a legal obligation and
they are relieved of all judicial formalities and may abstain from following the
strict rules of law.  The decision of the Arbiters shall be final and binding on
both parties; but failing to agree, they shall call in the Umpire and the
decision of the majority shall be final and binding upon both parties.  Judgment
upon the final decision of the Arbiters may be entered in any court of competent
jurisdiction and the Arbiters are empowered to grant interim relief as they may
deem appropriate.




C. If more than one reinsurer is involved in the same dispute, all such
reinsurers shall, at the option of the Company, constitute and act as one party
for purposes of this Article and communications shall be made by the Company to
each of the reinsurers constituting one party, provided, however, that nothing
herein shall impair the rights of such reinsurers to assert several, rather than
joint, defenses or claims, nor be construed as changing the liability of the
reinsurers participating under the terms of this Contract from several to joint.




D. Each party shall bear the expense of its own Arbiter, and shall jointly and
equally bear with the other the expense of the Umpire and of the arbitration. 
In the event that the two Arbiters are chosen by one party, as above provided,
the expense of the Arbiters, the Umpire and the arbitration shall be equally
divided between the two parties.




E. Any arbitration proceedings shall take place in Irving, Texas, or at a
location mutually agreed upon by the parties to this Contract, but
notwithstanding the location of the arbitration, all proceedings pursuant hereto
shall be governed by the law of the State of Texas.





Article 28 -
Service of Suit (BRMA 49G)

(Applicable if the Reinsurer is not domiciled in the United States of America,
and/or is not authorized in any State, Territory or District of the United
States where authorization is required by insurance regulatory authorities)



A. This Article will not be read to conflict with or override the obligations of
the parties to arbitrate their disputes as provided for in the Arbitration
Article.  This Article is intended as an aid to compelling arbitration or
enforcing such arbitration or arbitral award, not as an alternative to the
Arbitration Article for resolving disputes arising out of this Contract.




B. In the event the Reinsurer fails to pay any amount claimed to be due
hereunder, the Reinsurer, at the request of the Company, will submit to the
jurisdiction of a court of competent jurisdiction within the United States. 
Nothing in this Article constitutes or should be understood to constitute a
waiver of the Reinsurer's rights to commence an action in any court of competent
jurisdiction in the United States, to remove an action to a United States
District Court, or to seek a transfer of a case to another court as permitted by
the laws of the United States or of any state in the United States.  The
Reinsurer, once the appropriate Court is accepted by the Reinsurer or is
determined by removal, transfer or otherwise, as provided for above, will comply
with all requirements necessary to give said Court jurisdiction and, in any suit
instituted against any of the Subscribing Reinsurers upon this Contract, will
abide by the final decision of such Court or of any Appellate Court in the event
of an appeal.




C. Further, pursuant to any statute of any state, territory or district of the
United States which makes provision therefor, the Reinsurer hereby designates
the party named in its Interests and Liabilities Agreement, or if no party is
named therein, the Superintendent, Commissioner or Director of Insurance or
other officer specified for that purpose in the statute, or his or her successor
or successors in office, as its true and lawful attorney upon whom may be served
any lawful process in any action, suit or proceeding instituted by or on behalf
of the Company or any beneficiary hereunder arising out of this Contract.





Article 29 -
Confidentiality

A. The Reinsurer hereby acknowledges that the documents, information and data
provided to it by the Company, whether directly or through an authorized agent,
in connection with the placement and execution of this Contract ("Confidential
Information") are proprietary and confidential to the Company.  Confidential
Information shall not include documents, information or data that the Reinsurer
can show:




1. Are publicly known or have become publicly known through no unauthorized act
of the Reinsurer;




2. Have been rightfully received from a third person without obligation of
confidentiality; or




3. Were known by the Reinsurer prior to the placement of this Contract without
an obligation of confidentiality.




B. Absent the written consent of the Company, the Reinsurer shall not disclose
any Confidential Information to any third parties, including any affiliated
companies, except:




1. When required by retrocessionaires subject to the business ceded to this
Contract;




2. When required by state regulators performing an audit of the Reinsurer's
records and/or financial condition;




3. When required by external auditors performing an audit of the Reinsurer's
records in the normal course of business; or




4. When required by attorneys or arbitrators in connection with an actual or
potential dispute hereunder.



Further, the Reinsurer agrees not to use any Confidential Information for any
purpose not related to the performance of its obligations or enforcement of its
rights under this Contract.



C. Notwithstanding the above, in the event that the Reinsurer is required by
court order, other legal process or any regulatory authority to release or
disclose any or all of the Confidential Information, the Reinsurer agrees to
provide the Company with written notice of same at least 10 days prior to such
release or disclosure and to use its best efforts to assist the Company in
maintaining the confidentiality provided for in this Article.




D. The provisions of this Article shall extend to the officers, directors and
employees of the Reinsurer and its affiliates, and shall be binding upon their
successors and assigns.





Article 30 -
Agency Agreement

If more than one reinsured company is named as a party to this Contract, the
first named company shall be deemed the agent of the other reinsured companies
for purposes of sending or receiving notices required by the terms and
conditions of this Contract, and for purposes of remitting or receiving any
monies due any party.




Article 31 -
Governing Law (BRMA 71B)

This Contract shall be governed by and construed in accordance with the laws of
the State of Texas.




Article 32 -
Severability (BRMA 72E)

If any provision of this Contract shall be rendered illegal or unenforceable by
the laws, regulations or public policy of any state, such provision shall be
considered void in such state, but this shall not affect the validity or
enforceability of any other provision of this Contract or the enforceability of
such provision in any other jurisdiction.




Article 33 -
Entire Agreement

This written Contract constitutes the entire agreement between the parties
hereto with respect to the business being reinsured hereunder, and there are no
understandings between the parties hereto other than as expressed in this
Contract.  Any change or modification to this Contract will be made by amendment
to this Contract and signed by the parties hereto.




Article 34 -
Notices and Contract Execution

A. Whenever a notice, statement, report or any other written communication is
required by this Contract, unless otherwise specified, such notice, statement,
report or other written communication may be transmitted by certified or
registered mail, nationally or internationally recognized express delivery
service, personal delivery, electronic mail, or facsimile.  With the exception
of notices of termination, first class mail is also acceptable.




B. The use of any of the following shall constitute a valid execution of this
Contract or any amendments thereto:




1. Paper documents with an original ink signature;




2. Facsimile or electronic copies of paper documents showing an original ink
signature; and/or




3. Electronic records with an electronic signature made via an electronic
agent.  For the purposes of this Contract, the terms "electronic record,"
"electronic signature" and "electronic agent" shall have the meanings set forth
in the Electronic Signatures in Global and National Commerce Act of 2000 or any
amendments thereto.




C. This Contract may be executed in one or more counterparts, each of which,
when duly executed, shall be deemed an original.





Article 35 -
Intermediary

Aon Benfield Inc., or one of its affiliated corporations duly licensed as a
reinsurance intermediary, is hereby recognized as the Intermediary negotiating
this Contract for all business hereunder.  All communications (including but not
limited to notices, statements, premiums, return premiums, commissions, taxes,
losses, loss adjustment expense, salvages and loss settlements) relating to this
Contract will be transmitted to the Company or the Reinsurer through the
Intermediary.  Payments by the Company to the Intermediary will be deemed
payment to the Reinsurer.  Payments by the Reinsurer to the Intermediary will be
deemed payment to the Company only to the extent that such payments are actually
received by the Company.




In Witness Whereof, the Company by its duly authorized representative has
executed this Contract as of the date specified below:


This ________________ day of ____________________________ in the year
____________.


Homeowners of America Insurance Company (for and on behalf of the "Company")


___________________________________________________________
15\H00H1045
 
[aonempowerresultslogo.jpg]

--------------------------------------------------------------------------------

Portions of this agreement have been omitted based upon a request for
confidential treatment.  This agreement, including the non-public information,
has been filed separately with the Securities and Exchange Commission. "[****]"
designates portions of this document that have been redacted pursuant to the
request for confidential treatment filed with the Securities and Exchange
Commission.
 
   

Nuclear Incident Exclusion Clause - Physical Damage - Reinsurance (U.S.A.)





1. This Reinsurance does not cover any loss or liability accruing to the
Reassured, directly or indirectly and whether as Insurer or Reinsurer, from any
Pool of Insurers or Reinsurers formed for the purpose of covering Atomic or
Nuclear Energy risks.




2. Without in any way restricting the operation of paragraph (1) of this Clause,
this Reinsurance does not cover any loss or liability accruing to the Reassured,
directly or indirectly and whether as Insurer or Reinsurer, from any insurance
against Physical Damage (including business interruption or consequential loss
arising out of such Physical Damage) to:




I. Nuclear reactor power plants including all auxiliary property on the site, or




II. Any other nuclear reactor installation, including laboratories handling
radioactive materials in connection with reactor installations, and "critical
facilities" as such, or




III. Installations for fabricating complete fuel elements or for processing
substantial quantities of "special nuclear material," and for reprocessing,
salvaging, chemically separating, storing or disposing of "spent" nuclear fuel
or waste materials, or




IV. Installations other than those listed in paragraph (2) III above using
substantial quantities of radioactive isotopes or other products of nuclear
fission.




3. Without in any way restricting the operations of paragraphs (1) and (2)
hereof, this Reinsurance does not cover any loss or liability by radioactive
contamination accruing to the Reassured, directly or indirectly, and whether as
Insurer or Reinsurer, from any insurance on property which is on the same site
as a nuclear reactor power plant or other nuclear installation and which
normally would be insured therewith except that this paragraph (3) shall not
operate




(a) where Reassured does not have knowledge of such nuclear reactor power plant
or nuclear installation, or




(b) where said insurance contains a provision excluding coverage for damage to
property caused by or resulting from radioactive contamination, however caused. 
However on and after 1st January 1960 this sub-paragraph (b) shall only apply
provided the said radioactive contamination exclusion provision has been
approved by the Governmental Authority having jurisdiction thereof.




4. Without in any way restricting the operations of paragraphs (1), (2) and (3)
hereof, this Reinsurance does not cover any loss or liability by radioactive
contamination accruing to the Reassured, directly or indirectly, and whether as
Insurer or Reinsurer, when such radioactive contamination is a named hazard
specifically insured against.




5. It is understood and agreed that this Clause shall not extend to risks using
radioactive isotopes in any form where the nuclear exposure is not considered by
the Reassured to be the primary hazard.




6. The term "special nuclear material" shall have the meaning given it in the
Atomic Energy Act of 1954 or by any law amendatory thereof.




7. Reassured to be sole judge of what constitutes:




(a) substantial quantities, and




(b) the extent of installation, plant or site.



Note.-Without in any way restricting the operation of paragraph (1) hereof, it
is understood and agreed that



(a) all policies issued by the Reassured on or before 31st December 1957 shall
be free from the application of the other provisions of this Clause until expiry
date or 31st December 1960 whichever first occurs whereupon all the provisions
of this Clause shall apply.




(b) with respect to any risk located in Canada policies issued by the Reassured
on or before 31st December 1958 shall be free from the application of the other
provisions of this Clause until expiry date or 31st December 1960 whichever
first occurs whereupon all the provisions of this Clause shall apply.



12/12/57
N.M.A. 1119
BRMA 35B
15\H00H1045
 
[aonempowerresultslogo.jpg]

--------------------------------------------------------------------------------

Portions of this agreement have been omitted based upon a request for
confidential treatment.  This agreement, including the non-public information,
has been filed separately with the Securities and Exchange Commission. "[****]"
designates portions of this document that have been redacted pursuant to the
request for confidential treatment filed with the Securities and Exchange
Commission.
 
   

Pollution and Seepage Exclusion Clause








This Contract excludes loss and/or damage and/or costs and/or expenses arising
from seepage and/or pollution and/or contamination, other than contamination
from smoke.  Nevertheless, this exclusion does not preclude payment of the cost
of removing debris of property damaged by a loss otherwise covered hereunder,
subject always to a limit of 25.0% of the Company's property loss under the
applicable original policy.
































































BRMA 39A
15\H00H1045
 
[aonempowerresultslogo.jpg]

--------------------------------------------------------------------------------

Portions of this agreement have been omitted based upon a request for
confidential treatment.  This agreement, including the non-public information,
has been filed separately with the Securities and Exchange Commission. "[****]"
designates portions of this document that have been redacted pursuant to the
request for confidential treatment filed with the Securities and Exchange
Commission.
 
   

Terrorism Exclusion
(Property Treaty Reinsurance)






Notwithstanding any provision to the contrary within this Contract or any
amendment thereto, it is agreed that this Contract excludes loss, damage, cost
or expense directly or indirectly caused by, contributed to by, resulting from,
or arising out of or in connection with any act of terrorism, as defined herein,
regardless of any other cause or event contributing concurrently or in any other
sequence to the loss.


An act of terrorism includes any act, or preparation in respect of action, or
threat of action designed to influence the government de jure or de facto of any
nation or any political division thereof, or in pursuit of political, religious,
ideological or similar purposes to intimidate the public or a section of the
public of any nation by any person or group(s) of persons whether acting alone
or on behalf of or in connection with any organization(s) or government(s) de
jure or de facto, and which:



1. Involves violence against one or more persons; or




2. Involves damage to property; or




3. Endangers life other than that of the person committing the action; or




4. Creates a risk to health or safety of the public or a section of the public;
or




5. Is designed to interfere with or to disrupt an electronic system.



This Contract also excludes loss, damage, cost, or expense directly or
indirectly caused by, contributed to by, resulting from, or arising out of or in
connection with any action in controlling, preventing, suppressing, retaliating
against, or responding to any act of terrorism.


Notwithstanding the above and subject otherwise to the terms, conditions, and
limitations of this Contract, in respect only of personal lines this Contract
will pay actual loss or damage (but not related cost or expense) caused by any
act of terrorism provided such act is not directly or indirectly caused by,
contributed to by, resulting from, or arising out of or in connection with
biological, chemical, radioactive or nuclear pollution or contamination or
explosion.




N.M.A. 2930c
22/11/02
Form approved by Lloyd's Market Association [Non-Marine]


15\H00H1045
 
[aonempowerresultslogo.jpg]

--------------------------------------------------------------------------------

Portions of this agreement have been omitted based upon a request for
confidential treatment.  This agreement, including the non-public information,
has been filed separately with the Securities and Exchange Commission. "[****]"
designates portions of this document that have been redacted pursuant to the
request for confidential treatment filed with the Securities and Exchange
Commission.
 
   

Interests and Liabilities Agreement


attached to and forming part of the


Residential Property Quota Share
Reinsurance Contract
Effective:  April 1, 2015


entered into by and between


Homeowners of America Insurance Company
Irving, Texas
including any and/or all companies that are or may hereafter become affiliated
therewith


and


Qatar Reinsurance Company LLC, Bermuda Branch
Pembroke, Bermuda
 (hereinafter referred to as the "Subscribing Reinsurer")


The Subscribing Reinsurer hereby accepts a 15.0% share in the interests and
liabilities of the "Reinsurer" as set forth in the attached Contract captioned
above.


This Agreement shall become effective at 12:01 a.m., Central Standard
Time, April 1, 2015, and shall continue in force until terminated in accordance
with the provisions of the attached Contract..


The Subscribing Reinsurer's share in the attached Contract shall be separate and
apart from the shares of the other reinsurers, and shall not be joint with the
shares of the other reinsurers, it being understood that the Subscribing
Reinsurer shall in no event participate in the interests and liabilities of the
other reinsurers.


In Witness Whereof, the Subscribing Reinsurer by its duly authorized
representative has executed this Agreement as of the date specified below:


This ________________ day of ___________________________ in the year
____________.


Qatar Reinsurance Company LLC, Bermuda Branch


_______________________________________________________






15\H00H1045\136A
 
[aonempowerresultslogo.jpg]